Citation Nr: 1519581	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative arthritis of the thoracolumbar and cervical spine, rated together as 10 percent disabling prior to October 13, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for cervical degenerative changes from October 13, 2010.

3.  Entitlement to a compensable evaluation for thoracic scoliosis and degenerative disc disease (formerly rated as degenerative arthritis of the thoracolumbar spine) from October 13, 2010.

4.  Entitlement to service connection for a left hand/wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the issue of entitlement to service connection for a right hand and wrist disability was also denied in the December 2009 rating decision along with the claims currently on appeal.  However, the RO granted service connection for right carpal tunnel syndrome (CTS) in a June 2013 rating decision.  Thus, the appeal on the claim for service connection for right hand/wrist disability has been granted, and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In a June 2013 supplemental statement of the case, the RO separated the cervical and thoracolumbar spine disabilities on the rating codesheet.  The issues have been amended as shown on the cover page to reflect this action.

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims.

The Veteran was last afforded an examination for her service-connected neck and back disability in January 2013.  Subsequently, during her March 2015 hearing, the Veteran reported experiencing worsening symptoms of her back and neck disability including sciatica and muscle spasms that were not indicated at the time of the March 2013 examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's back disability, and that it has been over two years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Veteran reported during her March 2015 hearing that she receives private chiropractic treatment from Dr. Yachter.  While the record does contain some treatment records from Dr. Yachter, updated records should be requested     on remand.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  

Regarding the Veteran's claim for service connection for a left hand/wrist disability, the Board notes that a VA peripheral nerves examination was conducted in January 2013.  However, as a neurological evaluation is part of the spine examination and is relevant to the hand/wrist claim, remand of this issue is also warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms for all medical care providers who have recently treated her for her spine and left hand/wrist disabilities, including Dr. Yachter.  After securing the necessary release, the AOJ should request any relevant records identified that are not already of record.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since October 2010 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for VA back and neck examinations to assess the current severity of her service-connected back disabilities.  The claims file should be reviewed by the examiner.  All tests deemed necessary should be conducted, to include neurological evaluation of upper and lower extremities, and all clinical findings should be reported in detail.  

Following review of the claims file and examination  of the Veteran, the examiner should indicate whether the Veteran has any neurological disability of the left hand/wrist, to include carpal tunnel syndrome or radiculopathy.  Additionally, the examiner should indicate whether the October 25, 2010 VA outpatient treatment report noting motor strength of 3/5 bilaterally suggests the Veteran had carpal tunnel syndrome in the left hand/wrist at that time that had subsequently resolved by the 2013 VA examination.  The examiner should explain the reasoning for the conclusions reached.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If              the benefits sought on appeal remain denied, the appellant and her representative should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


